                                                        Notice Recipients
District/Off: 0971−3                          User: tprorok                           Date Created: 2/2/2021
Case: 20−30819                                Form ID: 309D                           Total: 119


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
intp        XRC Growth Fund I, L.P.
15242911 Benja Incorporated
                                                                                                                            TOTAL: 2

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Benja Incorporated          26 Cragmont Avenue             San Francisco, CA 94116
ust         Office of the U.S. Trustee / SF          Phillip J. Burton Federal Building         450 Golden Gate Ave. 5th Fl.,
            #05−0153          San Francisco, CA 94102
cr          Busey Bank          c/o Polsinelli        150 N. Riverside Plaza, Suite 3000           Chicago, IL 60606
intp        E−Revshare Core, LLC             Jaspan Schlesinger LLP           300 Garden City Plaza, 5th Floor         Garden City, NY
            11530
cr          XRC Fund III           Ruta Soulios & Stratis LLP           211 East 43rd Street         New York, NY 10017
tr          Kyle Everett         Development Specialist, Inc.           150 Post Street, #400         San Francisco, CA 94108
intp        Andrew J. Chapin           26 Cragmont Ave            San Francisco, CA 94116
intp        Thomas Goode            2901 Barton Skyway #3002              Austin, TX 78746
cr          FRANCHISE TAX BOARD                    PO Box 2952           sacramento, ca 95812
intp        Kyle Everett         Development Specialist, Inc.           150 Post Street, #400         San Francisco, CA 94108
intp        Stephen D. Finestone          Finestone Hayes LLP             456 Montgomery St. 20th Flr.          San Francisco, CA 94104
aty         Jared A. Day          Office of the U.S. Trustee         300 Booth St. #3009           Reno, NV 89509
aty         Jean Soh        Polsinelli PC          150 N. Riverside Plaza, #3000           Chicago, IL 60606
aty         Jerry L. Switzer, Jr.        Polsinelli PC         150 N. Riverside Plaza, #3000          Chicago, IL 60606
aty         Paul E. Manasian          Law Offices of Paul E. Manasian             1310 65th St.        Emeryville, CA 94608
aty         Randye B. Soref          Polsinelli LLP          2049 Century Park E #2900            Los Angeles, CA 90067
aty         Sophia Ashley Perna−Plank             Jaspan Schlesinger LLP           300 Garden City Plaza, 5th Floor        Garden City,
            NY 11530
aty         Stephen D. Finestone          Finestone Hayes LLP             456 Montgomery St. 20th Fl.          San Francisco, CA 94104
aty         Steven Soulios          Ruta Soulios & Stratis LLP           211 E 43rd St FL 24          New York, NY 10017−4714
aty         Steven Soulios          Ruta Soulios & Stratis LLP           211 E. 43rd St., 24th Fl.       New York, NY 10017
aty         Tanya Behnam            Polsinelli LLP         2049 Century Park E #2900            Los Angeles, CA 90067
smg         Chief Tax Collection Section           Employment Development Section               P.O. Box 826203         Sacramento, CA
            94230
smg         CA Employment Development Dept.                 Bankruptcy Group MIC 92E              P.O. Box 826880        Sacramento,
            CA 94280−0001
smg         CA Franchise Tax Board             Special Procedures Bankruptcy Unit            P.O. Box 2952         Sacramento, CA
            95812−2952
15247061 2007 Sklar Family Trust c/o Ruta Soulios Stratis L                211 E. 43rd Street, 24th Floor        New York NY
            10017
15242912 American Express              P.O. Box 981535            El Paso, TX 79998
15242913 Andrew J. Chapin              26 Cragmont           San Francisco, CA 94116
15239746 Andrew J. Chapin              26 Cragmont Ave            San Francisco, CA 94116
15242914 Apple Card/Goldman Sachs                 Lockbox 6112           P.O. Box 7247          Philadelphia, PA 19170−6112
15239745 BB Lending, LLC               321 W Winnie Lance, Suite 104             Carson City, Nevada 89703
15242915 BB Lending, LLC               321 W. Winnie Lance, Suite 104             Carson City, NV 89703
15247406 Benjamin Lamb               16748 Hickory Crest Dr.           Wildwood, MO 63011
15242916 Benjamin Lamb               c/o Ruta Soulios Stratis LLP           211 E. 43rd St., 24th Fl.      New York, NY 10017
15242917 Blue Startups            55 Merchant St,          Honolulu, HI 96813
15242918 Busey Bank             100 West University Ave.            Champaign, IL 61820
15239743 Busey Bank             100 West University Avenue             Champaign, Illinois 61820
15227737 Busey Bank             c/o Jean Soh, Polsinelli PC          150 N. Riverside Plaza, Suite 3000          Chicago, IL
            60606
15242920 CFOs2Go              500 Ygnacio Valley Road             Suite 410        Walnut Creek, CA 94596
15242919 Capital One            P.O. Box 30285           Salt Lake City, UT 84130−0287
15242921 Chase           PO Box 15145            Wilmington, DE 19850
15251533 City an County of San Francisco               1 Dr. Carlton B Goodlett Place          San Francisco, CA 94102
15242922 Corbel Capital Partners             11777 San Vicente Blvd.           Suite 777         Los Angeles, CA 90049
15242923 Court Cunningham               1435 Lexington Ave #6B              New York, NY 10128
15247422 Daniel Schurman              315 Jody Way            Timonium, MD 21093
15242924 Daniel Schurman              c/o Ruta Soulios Stratis LLP           211 43rd St, 24th Fl        New York, NY 10017
15247310 David Hughes c/o Ruta Soulios Stratis LLP                 211 E. 43rd Street, 24th Floor        New York, NY 10017
15232065 E−Rechare Core,LLC                c/o Jaspan Schlesinger LLP           300 Garden City Plaza, 5th Floor         Garden City,
            NY 11530
15242925 E−Revshare Core, LLC                223 Wall St.         Box 416          Huntington, NY 11743
15232201 E−Revshare Core, LLC                c/o Jaspan Schlesinger          Attn: S. Perna−Plank         300 Garden City Plaza, 5th
            Floor        Garden City NY 11530
15239744 E−Revshare Core, LLC.                223 Wall Street, Box 416          Huntington, New York 11743
15242926 Employment Development Dept                  State of California         Bankruptcy Unit − MIC 92E           Sacramento, CA
            94280−0001

       Case: 20-30819             Doc# 88-1          Filed: 02/02/21           Entered: 02/02/21 12:32:12                  Page 1 of
                                                                 3
15260579   FRANCHISE TAX BOARD                    BANKRUPTCY SECTION MS A340                      PO BOX
           2952        SACRAMENTO CA 95812−2952
15256323   Fenwick & West LLP             801 California Street         Mountain View, CA 94041
15242927   Franchise Tax Board           State of California        P.O. Box 2952          Sacramento, CA 95812−5000
15242928   Gary Wishik         9440 Santa Monica Blvd.             Suite 301        Beverly Hills, CA 90210
15242929   Gibralter Business Capital          400 Skokie Blvd #375           Northbrook, IL 60062
15242930   Gusto        525 20th Street          San Francisco, CA 94107
15247309   Hoskins/Frame Family Trust dated December 15, 1999                 c/o Ruta Soulios Stratis LLP        211 E. 43rd Street,
           24th Floor       New York, NY 10017
15242931   Internal Revenue Service           P.O. Box 7346          Philadelphia, PA 19101−7316
15242932   Inverness Advisors, LLC            601 Montgomery St.           Suite 810        San Francisco, CA 94111
15247312   Irving Ryba c/o Ruta Soulios Stratis LLP           211 E. 43rd Street, 24th Floor         New York, NY 10017
15242933   Jennifer Kelly        TYZ Law Group             4 Embarcadero Center           San Francisco, CA 94111
15242934   Jerry L. Switzer        Polsinelli PC         150 North Riverside Plaza, Ste. 3000           Chicago, IL 60606
15247408   Jonathan Lamb          629 N. Kingshighway St             Saint Charles, MO 63301
15242935   Jonathan Lamb          c/o Ruta Soulios Stratis LLP           211 E. 43rd St., 24th Fl        New York, NY 10017
15242936   Kathryn J. Fritz        Fenwick & West LLP             555 California St.        San Francisco, CA 94104
15242937   Kaveri Inv. Mmgt. Company, LLC               3315 Collins Ave # 4B           Miami Beach, FL 33140
15247311   Kaveri Investment Management Company, LLC. c/o Rut                   211 E. 43rd Street, 24th Floor       New York, NY
           10017
15242938   Koosh Media          2324 Metcalf St #10           Honolulu, HI 96822
15242939   Kruze Accounting           333 Kearny St., 4th Floor          San Francisco, CA 94108
15242940   Latham & Watkins            140 Scott Dr.         Menlo Park, CA 94025
15242941   Law Offices of Tyler Cesar           4590 MacArthur Blvd.            Suite 500        Newport Beach, CA 92660
15238938   MASSACHUSETTS DEPARTMENT OF REVENUE                               MASS. DEPT. OF REVENUE ATTN:BANKRUPTCY
           UNIT         PO BOX 9564             BOSTON, MA 02114−9564
15242951   MVB Contracting, Inc.           652 Trade Center Blvd.           Chesterfield, MO 63005
15247410   Marie and Michael Bowers             12420 Happy Hollow Rd             Hunts Valley, MD 21030
15242942   Marie and Michael Bowers             c/o Ruta Soulios Stratis LLP          211 E. 43rd St., 24th FL       New York, NY
           10017
15242943   Mark K. Slater        The Slater Law Group             33 New Montgomery St., Ste. 1210            San Francisco, CA
           94105
15242944   Math Capital Fund I, LP           Attn: Eric Franchi         4 World Trade Center, 45th Floor          New York, NY
           10007
15242945   Matthew Goldstein           1630 Commercial St.           East Weymouth, MA 02189
15239741   Matthew Goldstein           1630 Commercial Street            Weymouth, MA 02189
15239747   Matthew Goldstein           1630 Commercial Street            Weymouth, MA 02189
15242946   Michael Birkel         652 Trade Center Blvd            Chesterfield, MO 63005
15247081   Mike Birkel c/o Ruta Soulios & Stratis LLP            211 E. 43rd Street, 24th Floor          New York NY 10017
15242947   Moosylvania Marketing, L.C.             7303 Marietta Avenue           Saint Louis, MO 63143
15242948   Morgan Reilly         7790 Westlakd Dr., #310            San Diego, CA 92108
15239742   Morgan Reilly         7790 Westside Drive, #310             San Diego, CA 92108
15239748   Morgan Reilly         7790 Westside Drive, #310             San Diego, CA 92108
15242949   Morning Blitz LLC           921 Heron Court           Marco Island, FL 34145
15242950   Murphy Hoffman Co.             11120 Tomahawk Creek Pkwy                Leawood, KS 66211−2695
15247419   Nick Foppe        1350 Beverly Ave             Saint Louis, MO 63122
15242952   Nick Foppe        c/o Ruta Soulios Stratis LLP            211 E. 43rd St., 24th Fl        New York, NY 10017
15242953   Oarex Funding          2529 Detroit Ave           Suite 135         Cleveland, OH 44113
15242954   Paul Manasian         1310 65th St.          Emeryville, CA 94608
15247424   Polly Wong         33 Sheridan Road            Oakland, CA 94618
15242955   Polly Wong         c/o Ruta Soulios Stratis LLP           211 E. 43rd St., 24th Fl        New York, NY 10017
15242956   Randye B. Soref          Polsinelli LLP         2019 Century Park East, Ste. 2900           Los Angeles, CA 90067
15242957   Rukin Hyland & Riggin             201 Mission St., #1250          San Francisco, CA 94105
15242958   Scott Olson       Vedder & Price            275 Battery St., Suite 2464         San Francisco, CA 94111
15239749   Sean Fleming         16817 Eagle Bluff Court            Chesterfield, MO 63005
15242959   Sean Fleming         16817 Eagle Bluff Court            Chesterfield, MO 63005
15247412   Sean Fleming         16817 Eagle Bluff Court            Chesterfield, MO 63005
15239740   Sean Fleming         c/o Ruta Soulios Stratis, LLP           211 E. 43rd St., 24th Fl        New York, NY 10017
15242960   Securities and Exchange Commission              Attn: Matthew Meyerhofer            44 Montgomery St., Ste. 2800         San
           Francisco, CA 94104
15242961   Slater Law Group          33 New Montgomery St.              Suite 1210        San Francisco, CA 94105
15242962   Sophia A. Perna−Plank            300 Garden City Plaza          Garden City, NY 11530
15242963   Sports Byline USA           300 Broadway, Suite 8           San Francisco, CA 94133
15242964   Steven Soulios        Ruta Soulios & Stratis LLP             211 East 43rd St.        New York, NY 10017
15242965   Taco Corp of America            Brett Buerck        12854 Kenan Dr.           Suite 145        Jacksonville, FL
           32258
15242966   Thomas Goode III           c/o Brian H. Buster         3144 Bee Caves Road            Austin, TX 78746
15242967   Thomas Peters         PO Box 7080            San Carlos, CA 94070
15242968   UMB Financial Corp            1010 Grand Blvd.           Kansas City, MO 64106
15265838   UNITED STATES TRUSTEE                    450 GOLDEN GATE AVE.                 5TH FLOOR, STE #05−0153               SAN
           FRANCISCO, CA 94102
15242969   VegasTechFund           5940 S. Rainbow Blvd             Ste 400 #49100         Las Vegas, NV 89118−2507
15242970   WCB Warehouse             3500 Comsouth Dr.            Austin, TX 78744
15242971   XRC Fund III, LLC            Steven Soulios         c/o Ruta Soulios & Stratis LLP           211 E. 43rd Street, 24th
           Floor        New York, New York 10017
15245149   XRC Growth Fund I, L.P.             Steven Soulios         c/o Ruta Soulios & Stratis LLP         211 E. 43rd Street, 24th
           Floor        New York, New York 10017

     Case: 20-30819             Doc# 88-1          Filed: 02/02/21            Entered: 02/02/21 12:32:12                  Page 2 of
                                                               3
15245150   XRC Growth Fund I, L.P.   c/o Ruta Soulios & Stratis LLP       211 E.43rd Street, 24th Floor   New York,
           New York 10017
                                                                                                          TOTAL: 117




     Case: 20-30819          Doc# 88-1     Filed: 02/02/21            Entered: 02/02/21 12:32:12           Page 3 of
                                                       3
